office_of_chief_counsel internal_revenue_service memorandum number release date cc ita b06 nmmulleneaux postn-135470-09 uilc 199263a 263a date date to charles e buxbaum attorney washington large mid-size business from jeffrey g mitchell branch chief branch income_tax accounting subject request for cca regarding allocating cost_of_goods_sold that includes post- production_costs this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent issue a taxpayer incurs direct and indirect_costs that are includible in inventory costs under sec_263a of the internal_revenue_code some of the costs incurred and capitalizable in the current_year are attributable to events that occurred prior to the effective date of sec_199 sales of the inventory_items generate domestic_production_gross_receipts dpgr does sec_1_199-4 of the income_tax regulations require or permit the taxpayer to allocate some of the cost_of_goods_sold cgs to non-domestic production gross_receipts non-dpgr conclusion sec_1_199-4 does not require or permit taxpayers to allocate part of the cgs of an inventory_item to non-dpgr when the gross_receipts from the sale of that item are treated as dpgr because the costs at issue are properly capitalizable to current_year production pursuant to sec_263a they must be included in determining cgs allocable to dpgr for the taxable_year in which the costs are incurred and allocated to dpgr using a reasonable method pursuant to sec_1_199-4 application of a postn-135470-09 reasonable method results in the entire amount of the costs at issue being allocated to dpgr facts corporation x manufactured product a from through and product b from through in the united_states product a and product b are similar in all important respects product b is the next generation of product a at the beginning of its taxable_year corporation x had no goods in inventory during corporation x manufactured big_number units of product b corporation x sold units of product b during and of the gross_receipts recognized by corporation x in qualified as dpgr to account for inventory costs under sec_471 and sec_263a corporation x uses both a standard_cost_method and the simplified_production_method the standard cost of one unit of product b in was dollar_figure including dollar_figure of materials dollar_figure in labor costs and dollar_figure in overhead expenses which includes worker’s compensation payments corporation x had no variances to allocate in in corporation x incurred additional sec_263a costs of dollar_figure or dollar_figure per unit which includes retiree medical_expenses and environmental remediation costs employee was involved in corporation x’s production process until he retired from corporation x in in corporation x paid dollar_figure of employee 1’s medical_expenses pursuant to an existing medical plan for retired corporation x employees those expenses were subject_to capitalization under sec_263a for purposes of computing corporation x’s taxable_income employee has been involved in corporation x’s production process her entire career and was injured in while manufacturing product a in corporation x paid employee dollar_figure of worker’s compensation payments for her injuries suffered in those expenses were subject_to capitalization under sec_263a for purposes of computing corporation x’s taxable_income products a and b were manufactured at the same factory from through production activities related to the manufacture of product a discharged hazardous waste at the factory as a result in corporation x incurred dollar_figure in environmental remediation costs to clean up the factory and surrounding land these expenses were subject_to capitalization under sec_263a for purposes of computing taxable_income in beginning in corporation x properly disposed of hazardous waste resulting from its production process and properly capitalized its waste removal costs to inventory under sec_263a these costs are not part of the dollar_figure in environmental remediation costs paid in as a result of corporation x’s production activities from through postn-135470-09 corporation x asserts that pursuant to sec_1_199-4 a portion of its cgs the portion attributable to environmental remediation worker’s compensation and retiree medical benefits expenses_incurred in collectively expenses must be allocated to non-dpgr because such costs relate to activities generating gross_receipts in years prior to the effective date of sec_199 law and analysis sec_199 allows a deduction equal to a specified percentage of income attributable to domestic_production activities under sec_199 the deduction is generally limited to a percentage of the lesser_of the taxpayer’s a qualified_production_activities_income qpai or b taxable_income for the taxable_year sec_199 is effective for tax years beginning after date sec_199 generally provides that qpai is the excess of the taxpayer’s domestic_production_gross_receipts for the taxable_year over the sum of the cgs allocable to such receipts and other expenses losses and deductions determined without regard to sec_199 properly allocable to such receipts sec_1_199-1 provides that a taxpayer must determine the portion of its gross_receipts for the taxable_year that is dpgr and the portion of its gross_receipts that is non-dpgr sec_1_199-1 provides that factors taken into consideration in determining whether the taxpayer's method of allocating gross_receipts between dpgr and non- dpgr is reasonable include whether the taxpayer uses the most accurate information available and the accuracy of the method chosen as compared with other possible methods thus if a taxpayer has the information readily available and can without undue burden or expense specifically identify whether the gross_receipts derived from an item are dpgr then the taxpayer must use that specific identification to determine dpgr sec_1_199-4 provides that in the case of a sale exchange or other_disposition of inventory cgs is equal to beginning_inventory plus purchases and production_costs incurred during the taxable_year and included in inventory costs less ending inventory cgs is determined under the methods_of_accounting that the taxpayer uses to compute taxable_income pursuant to sec_263a sec_471 and sec_472 if sec_263a requires a taxpayer to include additional sec_263a costs in inventory additional sec_263a costs must be included in determining cgs sec_1_199-4 also provides that cgs allocable to dpgr for a taxable_year includes the inventory cost and adjusted_basis of qualifying_production_property qpp postn-135470-09 that will generate or have generated dpgr notwithstanding that the gross_receipts attributable to the disposition of the qpp will be or have been included in the computation of gross_income for a different taxable_year for example advance_payments that are dpgr may be included in gross_income under sec_1_451-5 in a different taxable_year than the related cgs allocable to that dpgr sec_1_199-4 provides that a taxpayer must use a reasonable method that is satisfactory to the secretary based on all of the facts and circumstances to allocate cgs between dpgr and non-dpgr depending on the facts and circumstances reasonable methods may include methods based on gross_receipts number of units sold number of units produced or total production_costs ordinarily if a taxpayer uses a method to allocate gross_receipts between dpgr and non-dpgr then the use of a different method to allocate cgs that is not demonstrably more accurate than the method used to allocate gross_receipts will not be considered reasonable however if a taxpayer has information readily available to specifically identify cgs allocable to dpgr and can specifically identify that amount without undue burden or expense cgs allocable to dpgr is that amount irrespective of whether the taxpayer uses another allocation method to allocate gross_receipts between dpgr and non-dpgr sec_1_199-4 provides that generally if a taxpayer recognizes and reports gross_receipts on a federal_income_tax return for a taxable_year and incurs cgs related to such gross_receipts in a subsequent taxable_year then regardless of whether the gross_receipts ultimately qualify as dpgr the taxpayer must allocate the cgs to-- a dpgr if the taxpayer identified the related gross_receipts as dpgr in the prior taxable_year or b non-dpgr if the taxpayer identified the related gross_receipts as non-dpgr in the prior taxable_year or if the taxpayer recognized under the taxpayer's methods_of_accounting those gross_receipts in a taxable_year to which sec_199 does not apply sec_263a provides that taxpayers must capitalize their direct costs and a properly allocable share of their indirect_costs to inventory sec_1_263a-1 provides that to determine these capitalizable costs taxpayers must allocate or apportion costs to various activities including production activities in the case of a manufacturer after sec_263a costs are allocated to production activities these costs are generally allocated to the items of property produced during the taxable_year and capitalized to the items that remain on hand at the end of the taxable_year sec_1_263a-1 provides that capitalize means in the case of property that is inventory in the hands of a taxpayer to include in inventory costs sec_1_263a-1 provides that the amount of any cost required to be capitalized under sec_263a may not be included in inventory or charged to capital postn-135470-09 accounts or basis any earlier than the taxable_year during which the amount is incurred within the meaning of sec_1_446-1 sec_1_446-1 provides that a liability is incurred and generally is taken into account for federal_income_tax purposes in the taxable_year in which all the events have occurred that establish the fact of the liability the amount of the liability can be determined with reasonable accuracy and economic_performance has occurred with respect to the liability sec_1_263a-1 provides that indirect_costs are properly allocable to property produced when the costs directly benefit or are incurred by reason of the performance of production or resale activities sec_1_263a-1 provides that pension and other related costs are indirect_costs required to be capitalized sec_1_263a-1 further provides that contributions to employee_plans representing past services must be capitalized in the same manner as amounts contributed for current service sec_1_263a-1 provides that generally all other employee benefit expenses not described in sec_1_263a-1 including worker’s compensation payments pursuant to a wage_continuation_plan under sec_105 as it existed prior to its repeal in and benefits provided for employees such as medical treatment are indirect_costs required to be capitalized sec_1_263a-2 provides that producers generally must capitalize direct and indirect_costs properly allocable to property produced under sec_263a without regard to whether those costs are incurred before during or after the production_period revrul_2005_42 2005_2_cb_67 holds that environmental remediation costs incurred to clean up land that a taxpayer contaminated with hazardous waste as a result of the taxpayer’s manufacturing activities are incurred by reason of production activities and are properly allocable under sec_263a to the inventory produced during the taxable_year the costs are incurred for purposes of computing qpai under sec_199 cgs is determined using the methods_of_accounting that the taxpayer uses to compute taxable_income sec_1_199-4 additional sec_263a costs must be included in determining cgs allocable to dpgr if a taxpayer is required to include such costs in inventory pursuant to sec_263a accordingly to the extent corporation x’s expenses are properly excluded from inventoriable costs these expenses may be excluded for purposes of determining cgs allocable to dpgr sec_263a and the related regulations however require a properly allocable share of indirect_costs to be included in the inventory cost of goods produced during the taxable_year in the case of a manufacturer thus as described in more detail below the expenses are properly treated as the cost_of_producing property in the current taxable_year are required to be included in inventory costs under sec_263a and are included in inventory costs under corporation x’s methods_of_accounting postn-135470-09 for pension and other related expenses contributions for past services must be capitalized in the same manner as amounts contributed for current services sec_1 263a- e ii c furthermore sec_1_263a-1 provides that all other employee benefit expenses not described in sec_1_263a-1 should be capitalized to the extent allowable as deductions such costs specifically include payments for the benefit of former employees such as worker’s compensation benefits which often involve payments of benefits years after the end of the period of employment as well as payments pursuant to a sec_105 wage_continuation_plan which involve payments to former employees who retired on disability sec_1_263a-1 accordingly the retiree medical_expenses paid_by corporation x which are employee benefit costs should be capitalized to property produced in pursuant to sec_1 263a- e ii d this regulation applies broadly to employee benefit expenses and specifically includes examples of expenses which arise from services performed by an employee in a prior year worker’s compensation expenses paid_by corporation x are subject_to capitalization pursuant to sec_1_263a-1 and should also be capitalized to property produced in additionally revrul_2005_42 holds that environmental remediation costs incurred by a taxpayer to clean up land are costs that directly benefit or are incurred by reason of current production activities even if the costs are necessitated by the use of facilities for the production of property in a prior taxable_period thus the environmental remediation costs incurred by corporation x in are capitalizable to property produced during because sec_263a and the associated regulations require the expenses to be capitalized to property produced in the current_year and because the treatment of sec_199 expenses are generally required to conform to the treatment of sec_263a costs the expenses likewise must be included in determining cgs allocable to dpgr pursuant to sec_1_199-4 cgs is then allocated to dpgr using a reasonable method the most reasonable method for allocating cgs under these facts is the specific_identification_method all of the units of product b sold by corporation x generated dpgr therefore the inventory cost of each unit of product b sold should be allocated to dpgr a taxpayer’s methods_of_accounting under sec_263a and sec_471 determine the inventory cost of each unit_of_property the unit cost of product b is dollar_figure dollar_figure of sec_471 costs dollar_figure of additional sec_263a costs other reasonable methods described in sec_1 b i - allocation based on gross_receipts number of units sold number of units produced and total production_costs - would yield the same result corporation x asserts that sec_1_199-4 requires the expenses to be allocated to non-dpgr as it believes these expenses are related to gross_receipts received in a year prior to the effective date of sec_199 the expenses however are not related to gross_receipts received in a prior year rather the expenses are included in the inventory cost of property produced in the current_year and thus are related to the gross_receipts generated from sale of those goods as discussed postn-135470-09 previously inventory costs incurred in the current_year are generally allocated to property produced in the current_year and the treatment of sec_199 expenses are generally required to conform to the treatment of sec_263a costs accordingly corporation x’s reading of the regulation is contrary to the cost allocation_methods contained in the sec_199 regulations and by extension sec_263a and the associated regulations sec_1_199-4 plainly requires the taxpayer to determine cgs allocable to dpgr under the same methods_of_accounting used to compute taxable_income pursuant to sec_263a sec_471 and sec_472 by arguing that the expenses should be allocated to non-dpgr corporation x proposes to segregate each unit of product b into its component costs and then allocate those costs between dpgr and non-dpgr notwithstanding the fact that the sale of the unit generated dpgr we do not believe that sec_1_199-4 allows taxpayers or the service to segregate the cost of a unit of inventory into component costs and then allocate those component costs between cgs allocable to dpgr and cgs allocable to non-dpgr rather we believe sec_1_199-4 addresses the allocation of cgs determined on the basis of unit costs when gross_receipts from the sale of those units are received in a prior year there is no language in sec_1_199-4 indicating that the component costs rather than the unit costs of property are to be allocated to the contrary the fact that a taxpayer’s sec_263a and sec_471 methods determine the unit cost of property and the requirement to use those methods to compute cgs for purposes of sec_199 indicates that the allocation of cgs between dpgr and non-dpgr is premised on unit costing our view is reinforced by sec_1_199-1 which requires a taxpayer that can specifically identify whether gross_receipts derived from an item are dpgr to use a specific_identification_method for determining the portion of its gross_receipts that are dpgr sec_1_199-4 generally requires a taxpayer to use the same method of allocating cgs that is used for allocating gross_receipts read together sec_1_199-1 and sec_1_199-4 indicate that a taxpayer that can determine through specific identification that gross_receipts from disposition of a unit_of_property qualify as dpgr and that can determine the inventory cost per unit of that property must allocate the gross_receipts to dpgr and the corresponding inventory cost of the unit to dpgr the theme of sec_1_199-4 is that the cost of property should be allocated to the type of receipts dpgr or non-dpgr that the sale of the property generated paragraph b ii of sec_1_199-4 is consistent with that theme sec_1_199-4 applies in limited circumstances not applicable to corporation x such as when a taxpayer receives an advance_payment or uses the cash_receipts_and_disbursements_method pursuant to sec_1_199-4 advance_payments that qualify as dpgr may be included in gross_income in a different taxable_year than the related cgs allocable to that dpgr sec_1_199-4 then clarifies how to allocate the related cgs for purposes of sec_199 example of sec_1_199-4 illustrates the application of sec_1_199-4 in the example a furniture manufacturer receives an advance_payment and incurs costs related to the advance_payment when it manufactures the furniture in a subsequent postn-135470-09 year the example refers the reader to sec_1_199-4 for rules regarding gross_receipts and costs recognized in different taxable years accordingly sec_1_199-2 is not applicable to the facts described above and all of corporation x’s cgs which includes a portion of the expenses must be allocated to dpgr please contact natasha mulleneaux on if you have any further questions
